PER CURIAM.
This is a case brought under the Florida automobile guest statute, section 320.59, Florida Statutes, F.S.A. Plaintiff was a passenger in an automobile owned and being operated by the defendant. She alleged that she suffered injuries in a collision in which defendant ran into a car in front of defendant’s vehicle. The trial court granted defendant’s motion to dismiss the amended complaint, holding that the allegations of fact were inadequate to state a cause of action under the guest statute.
Our study of the pleading disclosed in good measure conclusions unsupported by factual allegations. The judge announced that he would allow plaintiff the right to amend further, but plaintiff advised she did not wish to do so, and accordingly judgment was entered for defendant.
We may say that the allegations of the complaint do not meet the standard required under the case of Carraway v. Revell Motor Co., Fla.1959, 116 So.2d 16.
The judgment is affirmed.
ALLEN, Acting C. J., and KANNER and WHITE, JJ., concur.